707 S.E.2d 237 (2011)
STATE of North Carolina
v.
Reginald McKinley WILLIAMS.
No. 70P11.
Supreme Court of North Carolina.
April 7, 2011.
Michael Reece, Smithfield, for Williams, Reginald McKinley.
Douglas Johnston, Special Deputy Attorney General, for State of N.C.
John G. Barnwell, Assistant Attorney General, for State of N.C.
Seth Edwards, District Attorney, for State.

ORDER
Upon consideration of the petition filed on the 16th of February 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."